Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant(s) Response to Official Action 
The response filed on 01/11/2021 has been entered and made of record.
REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: The present invention is related generally to an arrangement for, and a method of, determining a distance to a target to be read by image capture over a range of working distances, especially in an imaging reader having an aiming light assembly offset from an imaging assembly.

Prior art was found for the claims in previous Office Actions. 

Applicant uniquely claimed a distinct feature in the present invention, which are not found in the prior art, either singularly or in combination. The features are
In claims 1 and 7, “obtain a position of the aiming light spot in at least one of the plurality of first-image sub-frames of the first image by analyzing only the common fractional region of the first image and the second image and comparing first image data from the each of the plurality of first-image sub-frames with second image data from the corresponding one of the plurality of second-image sub-frames by comparing differences between the respective average brightness values in each of the plurality of first-image sub-frames and the corresponding one of the plurality of second- image sub-frames to obtain the position of the aiming light spot based on a largest difference between the respective average brightness values in at least one of the plurality of first-image sub-frames and the corresponding one of the plurality of second-image sub-frames”.
These features are not found or suggested in the prior art.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1, 3, 5-7, 9, 11-12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397.  The examiner can normally be reached on 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 


CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488